This is an appeal from a judgment granting appellee a divorce from appellant. The error assigned here is the overruling of appellant's motion for a new trial. The specifications of this motion not waived by failure to discuss under Propositions, Points and Authorities question the sufficiency of the evidence and the legality of the verdict.
Appellee's complaint charged appellant with cruel and inhuman treatment. While there was a conflict in the evidence, it was sufficient, in our opinion, to sustain the decision of the trial court. The evidence does not establish as a matter of law that appellee condoned appellant's acts.
Appellant finally contends the decision is contrary to law because no affidavit, as required by § 3-1203, Burns' 1946 Replacement, was filed in this action. The complaint was sworn to, and Clause 1 alleged as follows:
"That the plaintiff (appellee) is and has been for more than one year prior to the filing of the complaint herein, a resident of the State of Indiana, and is and has been for more than six months prior to the filing of this complaint, a resident of Dearborn County, Indiana." *Page 335 
The evidence sufficiently showed appellee's occupation. This was a compliance with the statute. Evans v. Evans (1939),107 Ind. App. 127, 23 N.E.2d 270.
The judgment of the Dearborn Circuit Court is affirmed.
NOTE. — Reported in 72 N.E.2d 39.